Exhibit THIS IS THE FORM OF MASTER SERVICES AGREEMENT THAT IS INTENDED TO BE ENTERED INTO BETWEEN CTM MEDIA HOLDINGS, INC. AND IDT CORPORATION, EFFECTIVE AS OF THE CONSUMMATION OF THE SPIN-OFF MASTER SERVICES AGREEMENT THIS MASTER SERVICES AGREEMENT, dated as of [INSERT DATE], 2009 (this “Agreement”), is entered into by and between CTM Media Holdings, Inc., a Delaware corporation (“CTM”), and IDT Corporation, a Delaware corporation (“IDT”). For purposes of this Agreement, “Party” or “Parties” shall mean either CTM or IDT, individually or collectively. BACKGROUND WHEREAS, IDT is executing a spin-off of CTM, a wholly-owned subsidiary, to its stockholders, and has agreed to provide certain corporate, tax and accounting support, administrative and other services to CTM on the terms and conditions set forth herein. NOW THEREFORE, in consideration of the foregoing, the mutual agreements contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties hereto hereby agree as follows: AGREEMENT 1. Representations and Warranties. As an inducement to enter into this Agreement, CTM and IDT each hereby represents and warrants to the other as follows: (a) It is an entity duly organized, validly existing and in good standing under the laws of the state of Delaware.Such Party has all necessary corporate power and authority to enter into this Agreement, to carry out its obligations hereunder and to consummate the transactions contemplated hereby.The execution and delivery by such Party of this Agreement, the performance by such Party of its obligations hereunder and the consummation by such Party of the transactions contemplated hereby have been duly authorized by all requisite corporate action on the part of such Party. (b) The execution and delivery by such Party of this Agreement, the performance by such Party of its obligations hereunder and the consummation by such Party of the transactions contemplated hereby do not and will not (i) violate, conflict with or result in the breach of any provision of the certificate of incorporation or bylaws of such Party, (ii) conflict with or violate any law or governmental order applicable to such Party, or (iii) conflict with, or result in any breach of, constitute a default (or event which, with the giving of notice or lapse of time, or both, would become a default) under, require any consent under, or give to others any rights of termination, amendment, acceleration, suspension, revocation or cancellation of, any note, bond, mortgage or indenture, contract, agreement, lease, sublease, license, permit, franchise or other instrument or arrangement to which such Party is a party, which would adversely affect the ability of such Party to carry out its obligations under, and to consummate the transactions contemplated by, this Agreement. THIS IS THE FORM OF MASTER SERVICES AGREEMENT THAT IS INTENDED TO BE ENTERED INTO BETWEEN CTM MEDIA HOLDINGS, INC. AND IDT CORPORATION, EFFECTIVE AS OF THE CONSUMMATION OF THE SPIN-OFF 2. Provision and Term of Services; Termination. (a) IDT agrees to provide to CTM the services (collectively, the “Services”) as set forth on each Schedule A that is appended hereto from time to time.The Services shall be provided in accordance with the terms and provisions of this Agreement and the applicable Schedule A.As used herein, the term “Provider” shall refer to IDT or any affiliate designated by IDT that is providing Services, and the term “Recipient” shall refer to CTM. (b) Provider shall, and where appropriate shall ensure that any officer, employee, agent or sub-contractor providing Services on behalf of Provider shall, use reasonable care, skill and diligence in providing the Services. (c) Provider shall maintain accurate records and accounts of all transactions relating to the Services performed by it pursuant to this Agreement.Such records and accounts shall be maintained separately from such Provider’s own records and accounts and shall reflect such information as would normally be examined by an independent accountant in performing a complete audit pursuant to U.S. generally accepted auditing standards for the purpose of certifying financial statements, and to permit verification thereof by governmental agencies.Recipient shall have the right to inspect and copy, upon reasonable notice and at reasonable intervals during the Provider’s regular office hours, the separate records and accounts maintained by Provider relating to the Services. (d) All of the Services shall be provided during the term of this Agreement.The term of this Agreement shall commence on the date hereof and continue until [INSERT FIRST ANNIVERSARY OF THE EFFECTIVE DATE OF THE SPIN-OFF], and shall automatically renew for additional six-month terms unless, no later than ninety (90) days prior to the end of the then-current term of this Agreement, IDT notifies CTM of its intent to terminate this Agreement, in which case this Agreement shall terminate effective as of the end of the then-current term, provided that certain Services shall terminate earlier as set forth on the applicable Schedule A.This Agreement or any Service being provided for Recipient may be terminated by Recipient upon not less than thirty (30) days’ prior written notice provided that there are no break-up costs (including commitments made to or in respect of personnel or third parties due to the requirement to provide the Services and prepaid expenses related to the Services, or costs related to terminating such commitments) incurred by the Provider as a result of such termination unless Recipient agrees to be solely responsible for such costs. THIS IS THE FORM OF MASTER SERVICES AGREEMENT THAT IS INTENDED TO BE ENTERED INTO BETWEEN CTM MEDIA HOLDINGS, INC. AND IDT CORPORATION, EFFECTIVE AS OF THE CONSUMMATION OF THE SPIN-OFF (e) In the event of a termination of this Agreement, all outstanding sums due hereunder shall be paid immediately following the date of termination and any rights or obligations to which any of the Parties may be entitled or be subject prior to its termination shall remain in full force and effect. Provider shall cooperate fully in the transition back to Recipient of any and all matters related to the terminated Services such that Recipient shall not be prejudiced by such termination (but Provider shall not be required to bear any out-of-pocket costs for such transition). 3. Compensation for Services. (a) Recipient shall pay Provider for the Services in accordance with the fee schedule set forth on an applicable Schedule A. (b) Unless otherwise specified on a Schedule A, such fees shall be paid by Recipient within thirty (30) days of the delivery of an appropriate invoice related thereto (which, unless otherwise provided for in a
